Title: To John Adams from Thomas Melvill, 4 June 1789
From: Melvill, Thomas
To: Adams, John



Sir
Boston 4th June 1789

Without previous apology or introduction to your Excellency, I haven taken the liberty to request for a few moments your attention to a subject which nearly concerns the future welfare and happiness of myself & family—Whether such a step in any situation can for me be proper I am at a loss to determine, but both my duty and my feelings towards them (especially as I have heard that application has been made for the office I now hold) have outweighed every other consideration. I cannot but hope these motives in the sight of your Excellency will furnish my excuses if not my justification.
In the month of October 1787 by the decease of N Barber Esqr, the Naval Office for the Port of Boston became Vacant, & by joint ballot of both houses I had the honor to be appointed his successor. In June following at the anual choice I was reappointed, and under that appointment now continue to discharge the duties thereof. Misfortunes in Trade and being in a Regiment of Artillery in the service of this State during the War, have thrown me in a great measure dependant upon that office for my subsistance & surely it will be no disgrace to add, that I have an amiable Wife & seven children wholly dependent upon me for theirs. It may not be amiss to mention that I am a native of the Town of Boston & cannot but flatter myself have my reputation and integrety unimpeached—
I am known to the Gentlm. Messrs Dalton Goodhue Thatcher, Grout and doubt not the other Gentlemen from the Eastward will be able to furnish any necessary information respecting my character, The present duties of my office deprive me of the pleasure of making my personal application to your Exclly. I have therefore taken this method to lay Sir before you these state of Facts—and if in your Excellencys judgment, it should be in all respects consistent with the dignity and publick good of the Union, that I should be continued Naval Officer for the Port of Boston under the new Constitution, I earnestly and respectfully request your Excellencys interest and support—
I have the honor to be Sir / Your Most Obedt & most Humbl. Servt.
Thomas Melvill